DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 1 September 2020, where:
Claims 1-14 have been cancelled;
Claims 15-28 added.
Allowable Subject Matter
Claims 15-28 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a magnetorheological (MR) fluid actuator unit for providing torque to a human-powered vehicle, where the MR unit includes a torque source and a MR fluid clutch, where an interface couples the output of the MR fluid clutch with a powertrain for the human-powered vehicle, further where a processor unit controls the MR fluid clutch to exert a variable amount of assistance torque as a function of a requested assistance, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art of record is U.S. Patent No. 9,505,461 issued to Ortega who teaches of a bicycle with a magnetorheological fluid for providing adjustable resistance; Ortega does not teach or suggest of a torque source and an interface for coupling a MR fluid clutch an a powertrain of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner




/BRIAN L SWENSON/Primary Examiner, Art Unit 3618